Citation Nr: 1810401	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-05 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a breathing condition (claimed as emphysema), including as due to herbicide exposure.  

2.  Entitlement to service connection for coronary artery disease (CAD), including as due to herbicide exposure.

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The July 2010 rating decision denied service connection for a breathing condition (claimed as emphysema) and depression.  The January 2011 rating decision denied service connection for CAD, including as due to exposure to herbicides. Jurisdiction was subsequently transferred to Cleveland, Ohio.

In April 2017, the Veteran testified at a videoconference hearing before a Decision Review Officer (DRO).  A copy of the proceedings is associated with the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran contends his breathing condition and his CAD are due to his active service, to include exposure to herbicides.  The Veteran's military personnel record establishes the Veteran had service at Clark Air Force Base in the Philippines.  In Statements in Support of Claim and his April 2017 testimony, the Veteran stated he had temporary duty assignment (TDY) from Clark Air Force Base to the Republic of Vietnam on C-140 aircraft on multiple occasions and was exposed to herbicides as a result of that TDY.  In October 2017, in his Statement of Accredited Representative, through his representative, the Veteran stated that VA has not sought to obtain the 1867 Facility Checking Squadron (FCS) C-140 flight plans, flight crew lists, and aircraft repair documents for the period of time that the Veteran was stationed at Clark Air Force Base.  The Board finds that inquiries have not been made as to these documents.  Because this goes to whether the Veteran may have been been in Vietnam, on TDY, and thereby exposed to herbicides while in-service, further development regarding these documents must be accomplished.

The Veteran also seeks service connection for depression.  A review of the Veteran's file evidences that he has been diagnosed with and is treating for depression.  In his April 2017 hearing, the Veteran testified that his depression was due to his in-service experiences.  The Board notes that the Veteran has not been afforded a VA examination to determine the etiology of his depression.  After review of the claims file, the Board finds that there is sufficient evidence to warrant a VA examination for the Veteran's claim for service connection for depression.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, remand is warranted in order to schedule the Veteran for an appropriate VA examination in accordance with McClendon.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall contact the Department of Defense and any other appropriate agency and request that additional information be provided concerning the 1867 Facility Checking Squadron (FCS) C-140 flight plans, flight crew lists, and aircraft repair documents for the period of time that the Veteran was stationed at Clark Airforce Base which may document TDY orders to Vietnam (as discussed above).  All attempts should be undertaken to verify any of the Veteran's TDY orders to the Republic of Vietnam.  All information obtained should be included in the claims folder for review.

2.  If requests for any records are not successful, the AOJ should inform the Veteran and his representative of the response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim. 38 C.F.R. § 3.159 (2017).

3.  Thereafter, schedule the Veteran for a psychiatric examination with an appropriate examiner to determine the nature and etiology of his depression.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed.  

The examiner is requested to opine whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's depression had its onset during military service or is otherwise etiologically related to such service.

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

4.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




